Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-16-00139-CR

                                Virginia Shanta MCKINLEY,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR5186
                       Honorable Lorina I. Rummel, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the motion to dismiss is GRANTED
and this appeal is DISMISSED.

        We ORDER the clerk of this court to immediately issue the mandate. See TEX. R. APP. P.
18.1(c).

       SIGNED December 7, 2016.


                                               _________________________________
                                               Marialyn Barnard, Justice